EXHIBIT 10.13
THE GOODYEAR TIRE & RUBBER COMPANY
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
(As Amended and Restated Effective October 7, 2008)





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I — GENERAL
       
 
       
Section 1.1 Purpose
    1  
Section 1.2 Intent
    1  
Section 1.3 Effective Date
    1  
Section 1.4 Contractual Obligation of Employer
    2  
 
       
ARTICLE II
       
DEFINITIONS AND USAGE
       
 
       
Section 2.1 Definitions
    2  
Section 2.2 Usage
    9  
 
       
ARTICLE III
       
ELIGIBILITY
       
 
       
Section 3.1 Eligibility to Defer Performance Compensation
    9  
Section 3.2 Eligibility to Defer Salary
    9  
 
       
ARTICLE IV
       
COMPENSATION ELIGIBLE FOR DEFERRAL; NOTICE AND PARTICIPATION
       
 
       
Section 4.1 Performance Compensation
    10  
Section 4.2 Deferrable Salary
    10  
Section 4.3 Participation; Notice and Agreement Procedure
    11  
Section 4.4 Time for Filing Elections
    11  
 
       
ARTICLE V
       
MANDATORY DEFERRALS
       
 
       
Section 5.1 Designated Participants Subject to Mandatory Deferrals
    12  
Section 5.2 Period of Deferral
    12  
Section 5.3 Election of Deferral Period
    12  

(i)



--------------------------------------------------------------------------------



 



              Page
ARTICLE VI
       
ACCOUNTS AND REFERENCE INVESTMENT ELECTIONS
       
 
       
Section 6.1 Deferred Compensation
    12  
Section 6.2 Accounts
    12  
Section 6.3 Reference Investment Procedure
    13  
Section 6.4 Equivalents; Reference Investment Elections
    13  
Section 6.5 Failure to Elect Reference Investments
    15  
Section 6.6 Adjustments to Account Balances
    15  
Section 6.7 No Responsibility for Results of Reference Investment Funds
    16  
 
       
ARTICLE VII
       
PAYMENT OF DEFERRED COMPENSATION
       
 
       
Section 7.1 Distribution Events
    16  
Section 7.2 Absence of Deferral Period Election
    19  
Section 7.3 Minimum Balance
    19  
 
       
ARTICLE VIII
       
PAYMENTS FROM THE PLAN
       
 
       
Section 8.1 Time, Amount and Form of Payment
    20  
Section 8.2 Acceleration of Payment Upon Change of Control
    20  
 
       
ARTICLE IX
       
SOURCE OF PAYMENTS
       
 
       
Section 9.1 Payments from General Funds of Employers and Rabbi Trusts
    21  
Section 9.2 The Trusts
    21  
Section 9.3 Contributions and Expenses
    22  
Section 9.4 Trustee Duties
    22  
Section 9.5 Reversion of Trust Funds to Company or Participating Employer
    22  

(ii)



--------------------------------------------------------------------------------



 



              Page
ARTICLE X
       
DESIGNATION OF BENEFICIARIES
       
 
       
Section 10.1 Designation Procedure
    22  
Section 10.2 Payment to the Participant’s Representative
    23  
Section 10.3 Unclaimed Benefits
    24  
 
       
ARTICLE XI
       
ADMINISTRATION OF PLAN
       
 
       
Section 11.1 Administration
    24  
Section 11.2 Allocation of Fiduciary Responsibilities; Composition and Powers of
Committee
    24  
Section 11.3 Indemnification
    26  
Section 11.4 Claims Procedures
    26  
 
       
ARTICLE XII
       
AMENDMENT AND TERMINATION
       
 
       
Section 12.1 Amendment of the Plan
    27  
Section 12.2 Termination of the Plan
    27  
 
       
ARTICLE XLII
       
MISCELLANEOUS PROVISIONS
       
 
       
Section 13.1 No Assignment
    29  
Section 13.2 Adoption of and Withdrawal from Plan by a Participating Employer
    30  
Section 13.3 Information Required
    30  
Section 13.4 Elections by Eligible Employees
    30  
Section 13.5 Notices by Committee or any Employer
    30  
Section 13.6 No Employment Contract or Commitment
    30  
Section 13.7 Severability
    31  
Section 13.8 Effect of IRS Determination
    31  
Section 13.9 Taxes and Withholding
    31  
Section 13.10 No Rights to Assets Created
    31  
Section 13.11 Precedent
    31  
Section 13.12 No Guarantees
    31  
Section 13.13 Expenses
    31  
Section 13.14 Claims of Other Person
    32  
Section 13.15 Captions
    32  
Section 13.16 Choice of Law
    32  
Section 13.17 Binding Agreement
    32  
Section 13.18 Compliance with Section 409A of the Code
    32  

(iii)



--------------------------------------------------------------------------------



 



THE GOODYEAR TIRE & RUBBER COMPANY
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
This Restatement is to provide provisions for compliance with Section 409A of
the Internal Revenue Code for all benefits under this Plan that were not both
earned and vested prior to January 1, 2005 within the meaning of Section 409A of
the Code (“Post-2004 Benefits”). All provisions of the Plan as last amended on
December 3, 2002 apply to the accrued benefits that were earned and vested as of
December 31, 2004 within the meaning of Section 409A of the Code (“Pre-2005
Benefits”). Where a prior provision no longer applies, that Section will be
shown as the original applying to Pre-2005 Benefits (“Pre-2005 Provisions”) and
the revised sections applying only to Post-2004 Benefits (“Post-2004
Provisions”). Nothing contained herein is intended to materially enhance a
benefit or right with respect to Pre-2005 Benefits under the Plan as of
October 3, 2004 or add a new material benefit or right to such Pre-2005
Benefits.
     THE GOODYEAR TIRE & RUBBER COMPANY, an Ohio corporation (“Goodyear” or the
“Company”) hereby amends and restates the Deferred Compensation Plan for
Executives of the Company (the “Plan”) as hereinafter provided.
ARTICLE I
GENERAL
     Section 1.1. Purpose. The purpose of the Plan is to promote the greater
success of Goodyear and its participating wholly-owned subsidiaries by providing
a means for a select group of management and highly compensated employees of
Goodyear and such subsidiaries (whose positions enable them to make significant
contributions to the profitability, competitiveness and growth of the Company
and its subsidiaries) to defer certain incentive and salary compensation.
     Section 1.2. Intent. The Plan is intended to be an unfunded, non-qualified
plan primarily for the purpose of providing the opportunity to officers and a
select group of management and highly compensated employees of the Company and
participating wholly-owned subsidiaries of the Company, as described under
Sections 201(2), 301(a)(3), and 401(a)(l) of ERISA, to defer certain
compensation. The Plan is not intended to be a plan described in Section 401(a)
of the Code.
     Section 1.3. Effective Date. The original provisions of the Plan shall be
effective as of January 1, 2002. If the provision is implementing Code
Section 409A requirements, the effective date will be January 1, 2005. Otherwise
the effective date of any other provision will

1



--------------------------------------------------------------------------------



 



be as specified in the plan, or if not specified, it will be the date for which
the applicable changes to the Plan were approved by the Compensation Committee
of the Goodyear Board of Directors and adopted by the Goodyear Board of
Directors. The rights, if any, of any Participant (as hereinafter defined) in
the Plan whose status as an employee of the Company or any Participating
Employer (as hereinafter defined) terminates for any reason shall be determined
pursuant to the Plan as in effect on the date such Participant ceases to be an
employee of the Company or any Participating Employer, unless a subsequently
adopted provision of the Plan states otherwise.
     Section 1.4. Contractual Obligation of Employer. The obligation of the
Company and Participating Employers to make payments of Deferred Compensation
(as hereinafter defined) in accordance with the Plan are contractual, general
unsecured obligations and liabilities of the Company and, as applicable,
Participating Employers to pay for services in accordance with the terms of the
Plan. It is intended that payments of Deferred Compensation under the Plan shall
be paid from one or more Trusts (as hereinafter defined) established for that
purpose. If, and to the extent that, the assets of such Trusts are not
sufficient to make all payments of Deferred Compensation required by the terms
of the Plan, such shortfall shall be paid by the Company and, as applicable, the
Participating Employers. All Deferred Performance Amounts (as hereinafter
defined) and Deferred Salary Amounts (as hereinafter defined) will be recorded
in Accounts (as hereinafter defined) and, ordinarily, amounts equivalent thereto
will be transferred by the Company and, as applicable, the Participating
Employers to their respective Trusts. Each Participant may elect, from
alternatives available under the Plan, to have Deferred Performance Amounts and
Deferred Salary Amounts, if any, adjusted by amounts equivalent to the amounts
such Deferred Amounts, if any, would realize (as earnings, gains and losses, net
of expenses and taxes) if invested (for the relevant period) in one or more of
the mutual funds or other investment vehicles or reference rates designated from
time to time as the Reference Investment Funds (as hereinafter defined)
available under the Plan. No Participant or Beneficiary (as hereinafter defined)
shall have any right, title or interest whatever in or to any investment
reserves, accounts, trusts or other funds or assets that the Company or the
Participating Employers may purchase, establish, or accumulate to aid in paying
Deferred Compensation as and when due to the Participants under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust or a fiduciary relationship of
any kind between the Company (or a Participating Employer) and a Participant,
his or her Beneficiaries or any other person. Neither a Participant nor his or
her Beneficiaries shall acquire any right or interest under the Plan other or
greater than that of an unsecured creditor.
ARTICLE II
DEFINITIONS AND USAGE
     Section 2.1. Definitions. Wherever used in the Plan, the following words
and phrases shall have the meaning set forth below, unless the context plainly
requires a different meaning:

2



--------------------------------------------------------------------------------



 



     “Account” means the following “Accounts” to be maintained by the Committee
for each Participant for recordkeeping, measurement and accounting purposes;
provided, that any Plan assets will not be segregated among such “Accounts” and
each Participant will have only an unsecured contractual claim against his or
her Employer for the amount of his or her “Account” balances:
     (a) Performance Plan Account. An Account to record the amount of a
Participant’s Performance Compensation deferred pursuant to the provisions of
Article IV of the Plan in respect of a Plan Year, as from time to time adjusted
to reflect any and all Equivalents attributable to such Deferred Performance
Amount.
     (b) Annual Salary Account. An Account to record the aggregate amount of a
Participant’s Salary deferred pursuant to the provisions of Article IV of the
Plan in respect of a Plan Year, as from time to time adjusted to reflect any and
all Equivalents attributable to such Deferred Salary Amount.
     “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended.
     “Aggregate Deferred Amount” means, with respect to any Participant, the sum
of all Deferred Amounts with respect to such Participant during all Plan Years
to the date (or Valuation Date) on or as of which any determination of the
amount thereof is being or to be made.
     “Agreement” and “Notice and Agreement” means an instrument executed and
delivered in accordance with Section 4.3 of the Plan, whereunder an Eligible
Employee elects and agrees with his or her Employer to (i) participate in the
Plan in respect of a Plan Year by deferring Performance Compensation or
Deferrable Salary, as the case may be, in accordance with Article IV of the Plan
(a Participant must enter into a separate Agreement in respect of the deferral
of Performance Compensation and a separate Agreement in respect of the deferral
of Salary each Plan Year in order to defer Performance Compensation and Salary),
(ii) defer all or a specific amount or percentage of his or her Performance
Compensation or Deferrable Salary, and (iii) comply with and be bound by all the
terms and conditions of the Plan.
     “Annual Salary Rate” means, with respect to each Plan Year: (i) if the
Salary Measurement Date is January 1 of such Plan Year, the Salary payable to an
Employee during or in respect of January of the Plan Year multiplied by twelve
(12), or, (ii) if the Salary Measurement Date is December 1 of the year
preceding such Plan Year, the Salary payable to an Employee during or in respect
of the month of December of the year preceding such Plan Year multiplied by
twelve (12), or (iii) if the Salary Measurement Date is an Eligibility Date, the
Salary payable to an Employee during or in respect of such person’s first full
month of Employment multiplied by the number of full months remaining in such
Plan Year subsequent to the Eligibility Date.

3



--------------------------------------------------------------------------------



 



     “Beneficiary” means any person or entity (including a trust or the estate
of a Participant) designated in a written instrument executed by a Participant
and delivered to the Committee in accordance with the provisions of Section 10.1
of the Plan.
     “Board” means the Board of Directors of Goodyear.
     “Change of Control Event” means (i) the first date that any one person, or
more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B), acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company; or (ii) the first date any one person or more than one
person acting as a group (as determined under Treasury
Regulation Section 1.409A-3(i)(5)(v)(B), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing 30 percent or more of
the total voting power of the stock of the Company; or (iii) the first date a
majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election. In any
event, a change in Control Event only occurs to the extent it qualifies as a
change of Control Event under Treasury Regulation Section 1.409A-3.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and regulations and rulings promulgated thereunder.
     “Committee” means the Committee established under, and operating pursuant
to the provisions of, Article XI of the Plan.
     “Company” means The Goodyear Tire & Rubber Company, its successors and any
corporation into which it may be merged or consolidated.
     “Compensation Committee” means the Compensation Committee of the Board.
     “Deferrable Salary” means, with respect to each Eligible Employee and with
respect to each Plan Year, that portion of such Eligible Employee’s Salary that
is net of all amounts required to be withheld for tax or any deductions pursuant
to elections for such deductions made prior to the Participant’s election to
defer under Section 4.4 for such Plan Year.
     “Deferred Amount” means, with respect to any Participant and any Plan Year,
the sum of the Deferred Performance Amount and the Deferred Salary Amount of
such Participant during such Plan Year.
     “Deferred Compensation” means, with respect to any Participant, the
aggregate of all Deferred Performance Compensation and Deferred Salary of such
Participant for all Plan Years to the date (or Valuation Date) on or as of which
any determination of the amount thereof is being or to be made.

4



--------------------------------------------------------------------------------



 



     “Deferred Performance Amount” means, with respect to any Participant and
any Plan Year, the amount of Performance Compensation deferred by such
Participant during such Plan Year pursuant to Article IV of the Plan.
     “Deferred Performance Compensation” means, with respect to any Participant
and any Plan Year, the sum of the Deferred Performance Amount in respect of such
Plan Year and all Equivalents attributable to, and credited (or charged) to the
Performance Plan Account in respect of, such Deferred Performance Amount to the
date (or Valuation Date) on or as of which any determination of the amount
thereof is being or to be made.
     “Deferred Salary” means, with respect to any Participant and any Plan Year,
the sum of the Deferred Salary Amount in respect of such Plan Year and all
Equivalents attributable to, and credited (or charged) to the Annual Salary
Account in respect of, such Deferred Salary Amount to the date (or Valuation
Date) on or as of which any determination of the amount thereof is being or to
be made.
     “Deferred Salary Amount” means, with respect to any Participant and any
Plan Year, the amount of Salary deferred by such Participant during such Plan
Year pursuant to Article IV of the Plan.
     “Disability” or “Disabled” means:

  (a)   (the following only applies as a Pre-2005 Provision to Pre-2005
Benefits) a physical or mental condition of a Participant resulting from a
bodily injury, disease, or mental disorder which renders the Participant
incapable of continuing in the Employment of any Employer or other Affiliate of
the Company and results in such Participant receiving or being entitled to
receive benefits under the Company’s Long Term Disability Income Plan or the
Retirement Plan (or, if such Participant is then an Employee of a Participating
Employer, under similar plans, if any, of such Participating Employer).     (b)
  (the following only applies as a Post-2004 Provision to Post-2004 Benefits) a
Participant is disabled if the Participant receives at least 12 months of the
Company’s Long-Term Disability Benefits for Salaried Employees provided that the
definition of disability under such plan remains in compliance with Treasury
Regulation Section 1.409A-3(i)(4).

     “Eligibility Date” means the first date on which an Employee is designated
as first eligible to participate in the Plan or any other nonqualified deferred
compensation plan that is aggregated with this Plan under Section 409A of the
Code.
     “Eligible Employee” means (i) prior to January 1, 2008, any Employee of an
Employer who, at the time the determination thereof is being or to be made,
(i) is employed within the United States of America, (ii) is a citizen of or
resident in the United States of America, (iii) is a

5



--------------------------------------------------------------------------------



 



participant in the Performance Plan for the then current Plan Year, (iv) has an
Annual Salary Rate of at least $170,000 per year and (v) is designated by the
Committee as being eligible to participate in the Plan Year; (ii) after
December 31, 2008, any Employee of an Employer who, at the time the
determination thereof is being or to be made, (i) is either (1) employed within
the United States of America, or (2) employed as an expatriate outside the
United States and the Company can validate that participation by such Employee
is not illegal under foreign law applicable to such Employee and will have no
adverse tax implications to the Company, (ii) is a citizen of or resident in the
Untied States of America, (iii) is a participant in the Performance Plan for the
then current Plan Year, (iv) has an Annual Salary Rate at the beginning of the
Plan Year of at least the amount provided by Section 401(a)(17) of the Code for
the Plan Year, and (v) is designated by the Committee as being eligible to
participate in the Plan for the Plan Year.
     “Employee” means any person who is a full-time salaried employee of an
Employer.
     “Employer” means and includes, as of the time at which a determination
thereof is being or to be made, the Company or any Participating Employer, or
their respective successors and assigns that adopt the Plan.
     “Employment” means the fact that and the period during which an Employee is
regularly employed by an Employer.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and regulations and rulings promulgated thereunder.
     “Equivalent” means, as at any time as of which any determination thereof is
being or to be made, the net amount (of the earnings, gains, losses, expenses
and taxes in respect of applicable Reference Investment Funds) attributed to any
Deferred Performance Amount, or Deferred Salary Amount, and credited (or
charged) to the related Account, in accordance with the provisions of Article VI
of the Plan.
     “Net Performance Compensation” means the amount of compensation after
withholding for taxes and other deductions that would apply to Deferred
Compensation.
     “Participant” means any, and includes each, (i) Eligible Employee
participating or a former Eligible Employee who continues to have deferrals
because of participation in the Plan in accordance with Articles III and IV of
the Plan.
     “Participating Employer” means each subsidiary of the Company which is
directly or indirectly wholly-owned by the Company and is organized and existing
under the laws of the United States of America or any state thereof that adopts
the Plan by action of its board of directors and enters into a Trust Agreement.
     “Performance Compensation” means any amount earned by and payable to an
Eligible Employee under the Performance Plan in respect of any Plan Year
thereof.

6



--------------------------------------------------------------------------------



 



     “Performance Plan” means the Goodyear Performance Recognition Plan or the
Management Incentive Plan for any Performance Plan Year (payouts, if any, in
respect of which would be made in the year following the Performance Plan Year
for such Performance Recognition Plan), as approved by the Compensation
Committee, or any plan designated by the Compensation Committee as the successor
to any such plan.
     “Performance Plan Year” means the period commencing January 1 and ending on
December 31 in respect of which there is a Performance Plan in effect, where the
payout, if any, thereunder will be made in February of the following year.
     “Plan Year” means each period of one year beginning January 1 and ending
December 31.
     “Recordkeeper” means that person or entity selected from time to time by
the Committee to establish and maintain Accounts and other records and to
perform related services in respect of the Plan and the Trusts.
     “Reference Investment Funds” means those mutual funds, bank common trust
funds, insurance contracts and other investment vehicles and reference rates
which, in accordance with the provisions of Article VII of the Plan, are used as
the reference for the determination and measurement of Equivalents to be
attributed to the Deferred Amounts of Participants, as from time to time
selected by the Compensation Committee pursuant to the provisions of Article VII
of the Plan and identified at Annex I to the Plan.
     “Retirement” means, (i) for pre-2005 Benefits with respect to any
Participant, the termination of employment with the Company (or other
Participating Employer) after either 30 years of service or 10 years of service
and the attainment of age 55.
     (ii) for Post-2004 Benefits with respect to any Participant, a separation
from service with the Company (or other Participating Employer) after 10 years
of service and attainment of age 55. For purposes of establishing whether an
employee has had a separation from service, the employee will be deemed to have
a separation from service on the date of retirement, if the employee after the
date of retirement is not reasonably anticipated to provide a level of bona fide
services that exceeds 25% of the average level of bona fide services provided by
the employee in the immediately preceding 36 months (or the total period of
employment, if less than 36 months), within the meaning of Section 409A of tax
code.
     “Retirement Plan” means the Company’s Salaried Pension Plan, as amended and
in effect from time to time.
     “Salary” means the amount of base salary (as determined before any
contributions to the Savings Plan (or any similar plan of any Participating
Employer) and before any withholding for taxes, payroll taxes or charges and
deductions for benefits provided by the Company or any other Employer) paid or
payable to an Employee during the period in respect of which a determination
with respect to such base salary is being or to be made.

7



--------------------------------------------------------------------------------



 



     “Salary Measurement Date” shall mean, with respect to each Plan Year:
(i) with respect to each person who is an Employee on the first day of such Plan
Year, (a) if used in determining whether an Employee is an Eligible Employee for
the purpose of deferring Performance Compensation during such Plan Year, January
1 of such Plan Year, and (b) if used in determining whether an Employee is an
Eligible Employee for the purpose of deferring Salary during such Plan Year,
December 1 of the year preceding such Plan Year; and (ii) in respect of each
person who becomes an Employee during such Plan Year, the Eligibility Date of
such Employee.
     “Savings Plan” means the Employee Savings Plan for Salaried Employees of
the Company, as amended and in effect from time to time.
     “Specified Employee” (term only applies to Post-2004 Provisions) means an
employee who is a specified employee in accordance with Section 409A of the
Code. The specified employee identification date for the Plan is December 31 of
each year. The specified employee effective date for the Plan is each following
January 1.
     “Subsidiary” means any corporation, joint venture or other entity of which
(or in which) more than 50% of the outstanding capital stock, or interest in the
profits, is owned by the Company and one or more other Subsidiaries, or by one
or more other Subsidiaries.
     “Trust” or “Trust Fund” means each of (i) the “Rabbi Trust” to be
established under a Trust Agreement to be entered into by the Company to receive
and invest amounts transferred to it by the Company for future payment as
Deferred Compensation under the Plan, which trust’s assets will be subject to
the claims of general creditors of the Company, and (ii) each “Rabbi Trust”
established under a Trust Agreement entered into by a Participating Employer to
receive and invest amounts transferred to such “Rabbi Trust” by such
Participating Employer for future payment as Deferred Compensation under the
Plan, which trust’s assets will be subject to the claims of general creditors of
the Participating Employer establishing such “Rabbi Trust”; and “Trusts” and
“Trust Funds” means all such Trusts and Trust Funds.
     “Trust Agreement” means each of (i) a Rabbi Trust Agreement between the
Company and the Trustee to provide for the Trust to be established by the
Company, and (ii) a similar agreement between a Participating Employer and such
Trustee; and “Trust Agreements” means all such Trust Agreements.
     “Trustee” means the individual(s), corporation(s) or other entity(ies)
appointed by the Company and each of the Participating Employers, pursuant to
the Trust Agreements, to hold and manage the Trust Funds as “Rabbi Trusts”.
     “Valuation Date” means the close of each business day during each Plan
Year, of which the Trustee will determine the fair market value of the Trust
Fund and the Recordkeeper will determine the amount (balance) of each Account.

8



--------------------------------------------------------------------------------



 



     Section 2.2. Usage. Except where otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine and vice
versa, and the definition of any term herein in the singular shall also include
the plural and vice versa.
ARTICLE III
ELIGIBILITY
     Section 3.1. Eligibility to Defer Performance Compensation. Any Eligible
Employee may elect to defer all or certain portions of his or her Performance
Compensation in respect of each Performance Plan Year commencing on January 1 of
any year in the amount, for the deferral period and in the manner provided in
the Plan, if: (a) such Employee was an Eligible Employee at January 1 of such
Performance Plan Year, using January 1 of such Performance Plan Year as the
Salary Measurement Date; or (b) the Eligibility Date of such Employee occurs
during the period January 2 through August 31, inclusive, of such Performance
Plan Year.
     (The following only applies as an additional Post-2004 Provision of
Section 3.1 applying to Post-2004 Benefits)
     The Performance Compensation subject to deferral by any Employee eligible
under Section 3.1(b) shall be limited to the amount of Performance Compensation
that is equal to the Performance Compensation earned by such Employee during the
Performance Plan Year multiplied by a percentage determined where the numerator
is the number of days remaining in the Performance Plan Year after the election
becomes irrevocable and the denominator is the total number of days in the
period commencing with the Eligibility Date and ending on the last day in the
performance period.
     Section 3.2. Eligibility to Defer Salary. Any Eligible Employee may elect
to defer all or certain portions of his or her Deferrable Salary in respect of
any Plan Year commencing on January 1 of any year in the amount, for the
deferral period and in the manner provided for herein if: (a) such Employee was
an Eligible Employee at January 1 of such Plan Year using December 1 of the year
preceding such Plan Year as the Salary Measurement Date, or (b) the Eligibility
Date of such Employee was during the period January 2 through August 31,
inclusive, of such Plan Year and on his or her Eligibility Date such Employee
was an Eligible Employee, determined using his or her Eligibility Date as the
Salary Measurement Date.
     (The following only applies as an additional Post-2004 Provision of
Section 3.2)
The election will only apply to Deferrable Salary earned beginning with the
second payroll period commencing immediately after the election becomes
irrevocable.

9



--------------------------------------------------------------------------------



 



ARTICLE IV
COMPENSATION ELIGIBLE FOR DEFERRAL: NOTICE AND PARTICIPATION
     Section 4.1. Performance Compensation. (a) Any Eligible Employee may elect
(within the time period specified in Section 4.4 of the Plan) to defer the
payment of all or a portion of his or her Performance Compensation in respect of
any Performance Plan Year, in which event such Deferred Performance Amount (as
adjusted by related Equivalents) shall be payable as Deferred Performance
Compensation under the Plan. An Eligible Employee may specify all or any portion
of his or her Performance Compensation in respect of a Performance Plan Year for
deferral; provided, that: (i) if expressed as a dollar amount, the amount of
Performance Compensation to be deferred shall be $3,600 or any greater dollar
amount thereof which is a multiple of $100; and (ii) if expressed as a
percentage of Performance Compensation in respect of such Performance Plan Year,
the amount of Performance Compensation to be deferred shall be 5% or any greater
whole percentage thereof. If a Participant selects a dollar amount of
Performance Compensation for deferral and the amount so selected exceeds the
amount of Performance Compensation available for deferral, the Participant shall
be deemed to have elected to defer 100% of his or her Net Performance
Compensation for such Performance Plan Year.
     (b) In the event the amount of a Participant’s Performance Compensation in
any Plan Year not deferred pursuant to the Plan is not sufficient to pay all
required withholding and payroll taxes then the amount of Performance
Compensation subject to deferral in such Plan Year may be reduced by the amount
necessary to provide for the payment of such taxes.
     (The following only applies as a Pre-2005 Provision to Pre-2005 Benefits)
     If any election would result in the deferral of less than $3,600 of
Performance Compensation in a Plan Year, such election will be invalid and no
deferral of Performance Compensation will be made pursuant to such election.
     Section 4.2. Deferrable Salary. Any Eligible Employee may elect (within the
time period specified in Section 4.4 of the Plan) to defer the payment of all or
a portion of his or her Deferrable Salary in respect of any Plan Year, in which
event such Deferred Salary Amount (as adjusted by related Equivalents) shall be
payable as Deferred Salary Compensation under the Plan. An Eligible Employee may
specify any portion of Deferrable Salary in respect of a Plan Year for deferral;
provided, that: (i) if expressed as a dollar amount, the amount of Salary to be
deferred shall be $3,600 or any greater amount which is a multiple of $100, and
(ii) if expressed as a percentage of Deferrable Salary for such Plan Year, the
amount of Salary to be deferred shall be 5 % of Deferrable Salary for such Plan
Year or any greater whole percentage thereof.
     In the event the amount of a Participant’s Salary in any Plan Year not
deferred pursuant to the Plan is not sufficient to pay all required tax
withholdings, payroll taxes and benefit contributions relating to changes to
cafeteria plan elections, then the amount of Deferrable Salary subject to
deferral in such Plan Year may be reduced by the amount necessary to provide for
the payment of such taxes and benefit contributions.
     (The following only applies as a Pre-2005 Provision to Pre-2005 Benefits):

10



--------------------------------------------------------------------------------



 



     If any election would result in the deferral of less than $3,600 of
Deferrable Salary during the Plan Year, such election will be invalid and no
deferral of Salary will be made pursuant to such election.
     Section 4.3. Participation: Notice and Agreement Procedure. (a) Any
Eligible Employee may become a Participant by giving timely notice of the Net
Performance Compensation or Deferrable Salary such Eligible Employee desires to
defer by executing and delivering to the Committee an Agreement as provided in
this Section 4.3 and in Section 4.4 of the Plan.
     (b) Each Eligible Employee may elect to defer all or a portion (within the
limits specified at Sections 4.1 and 4.2 of this Article IV) of his or her Net
Performance Compensation for any Performance Plan Year or Deferrable Salary for
any Plan Year (as each is adjusted by related Equivalents) for payment as
Deferred Compensation under the Plan by executing and delivering to the
Committee (within the time limits specified in respect of elections to defer
specified at Section 4.4 of the Plan) one or more Agreements. Each Agreement
shall provide, among other things, for (i) the amount (expressed in dollars) or
portion (expressed as a percentage) of Net Performance Compensation or
Deferrable Salary to be deferred, (ii) the period such amount shall be deferred
and the form of payment in accordance with Section 7.1(d), and (iii) the
Reference Investment Fund or Funds with reference to which the Deferred Amounts
will be attributed Equivalents in accordance with Article VI of the Plan, all in
accordance with the Plan and the Rules of the Committee.
     (c) Each Agreement shall be in one of the alternative forms as prescribed
by the Committee and shall be properly completed and executed by the Participant
and delivered to the Committee within the periods for the filing thereof
specified in Section 4.4 of the Plan. Any electronic election will be deemed
executed upon sending by Participant from a secure platform which incorporates
protected individual accounts.
     (d) An Agreement shall be effective no earlier than the date on which it is
delivered to the Committee and shall continue in effect (unless sooner
terminated in accordance with the provisions of the Plan and the Agreement)
until the Deferred Performance Compensation or Deferred Salary attributable to
such Agreement has been paid in accordance with the Plan.
     Section 4.4. Time for Filing Elections. Any Agreement to defer Net
Performance Compensation or Deferrable Salary in respect of any Plan Year shall
be filed with the Committee by and shall become irrevocable as of:
     (a) With respect to Performance Compensation in respect of any Performance
Plan Year: (i) in the case of an Eligible Employee at January 1 of such
Performance Plan Year, (A) for Plan Years prior to January 1, 2005, March 30 of
the applicable Performance Plan Year, (B) for Plan Years beginning January 1,
2005 and ending December 31, 2008, June 30th of the applicable Performance Plan
Year, and (C) for Plan Years beginning after December 31, 2008 the day
immediately prior to the commencement of the applicable Performance Plan Year in
respect of

11



--------------------------------------------------------------------------------



 



which such deferral election is being or to be made; and (ii) in the case of an
Eligible Employee who first becomes eligible to defer amounts under this Plan
during a Plan Year, (within the meaning of Section 409A of the Code and after
applying the aggregation rules) the 30th day after the Eligibility Date of such
Eligible Employee, but in no event shall such election be permitted after
September 30 of such Performance Plan Year.
     (b) With respect to Deferrable Salary in respect of any Plan Year: (i) in
the case of an Eligible Employee at January 1 of such Plan Year, December 31 of
the calendar year prior to the Plan Year in respect of which such election to
defer Salary is being made; and (ii) in the case of an Eligible Employee whose
Eligibility Date occurs during such Plan Year, the 30th day after the
Eligibility Date of such Eligible Employee, but in no event shall any such
election be permitted after September 30 of such Plan Year.
ARTICLE V
[RESERVED]
ARTICLE VI
ACCOUNTS AND REFERENCE INVESTMENT ELECTIONS
     Section 6.1. Deferred Compensation. A Participant’s Deferred Compensation
shall be equal to the total amount of all Deferred Amounts of such Participant,
plus all Equivalents attributable to each Deferred Performance Amount and each
Deferred Salary Amount of such Participant, and credited (or charged) to, each
of the Performance Plan Accounts and Annual Salary Accounts of such Participant
pursuant to this Article VI.
     Section 6.2. Accounts. The Company and each Participating Employer shall
establish and maintain, or cause to be established and maintained, pursuant to
the terms of the Plan Accounts for each Participant, consisting of Performance
Plan Accounts, each of which will be credited with the Deferred Performance
Amount of such Participant in a Plan Year and Annual Salary Accounts, each of
which will be credited with the Deferred Salary Amount of such Participant
during such Plan Year, in each case to be adjusted by Equivalents attributable
thereto in accordance with this Article VI. In respect of each Participant, a
separate Performance Plan Account shall be established and maintained in respect
of each Plan Year, the balance of which at any Valuation Date represents the
amount of such Participant’s Deferred Performance Compensation for such Plan
Year. In respect of each Participant, a separate Annual Salary Account shall be
established and maintained in respect of each Plan Year, the balance of which at
any Valuation Date represents the amount of such Participant’s Deferred Salary
Compensation for such Plan Year. All amounts (of Equivalents) credited (or
charged) to an Account shall be credited (or charged) solely for purposes of
measurement, accounting, computation and recordkeeping. The obligation of an
Employer to pay the amount in its Accounts is its general, unsecured contractual
obligation and any assets maintained by such Employer to satisfy such claims
shall be subject to the claims of such Employer’s general creditors.

12



--------------------------------------------------------------------------------



 



     Section 6.3. Reference Investment Procedure. At the time a Participant
makes his or her election to defer Performance Compensation or Salary in respect
of any Plan Year, such Participant may express his or her choice of Reference
Investment Fund or Funds and the allocation of his or her Performance Plan
Account and Annual Salary Account among one or more such Reference Investment
Funds. The Compensation Committee shall have absolute discretion in the
selection of Reference Investment Funds available and may, from time to time,
change the available Reference Investment Funds as it deems appropriate. Any
such change of Reference Investment Funds shall be communicated to Participants
in accordance with procedures adopted by the Committee.
     Section 6.4. Equivalents: Reference Investment Elections. (a) In accordance
with elections made by Participants in accordance with Section 6.3 and this
Section 6.4, each Deferred Performance Amount and Deferred Salary Amount will be
credited with earnings and gains and charged with losses, expenses and taxes in
amounts equal to the amount such Deferred Performance Amount or Deferred Salary
Amount would have been credited, net of all losses, expenses and taxes, or
charged (where such losses, expenses and taxes exceeded earnings and gains) if
such Deferred Performance Amount or Deferred Salary Amount had been invested
during the relevant period in one or more of the Reference Investment Funds in
accordance with such election (such amounts being herein referred to as
“Equivalents”). On a Valuation Date an Account will be credited with all such
earnings and gains, net of all losses, expenses and taxes, or charged for any
losses, expenses and taxes to the extent such amounts exceed earnings and gains,
such Deferred Performance Amount or Deferred Salary Amount as would have accrued
if such amounts had been invested in the Reference Investment Funds selected
from time to time by such Participant (or, if applicable, in accordance with
Section 6.5 of the Plan). Equivalents in respect of any Deferred Performance
Amount or Deferred Salary Amount (or portion thereof) shall be equal to the
amount of increase or decrease, as the case may be, net of all expenses and
taxes which would have been incurred, in the value of such Deferred Amount had
such Deferred Amount been invested in the applicable Reference Investment Fund
or Funds (in accordance with the Participant’s elections as from time to time in
effect or, if applicable, in accordance with Section 6.5 of the Plan) from the
date deferred through the applicable Valuation Date.
     (b) Reference Investment Funds Available. The Company and the Recordkeeper
will maintain records in respect of the Accounts of each Participant which
measure in accordance with the elections made by such Participant in respect of
his or her Deferred Amounts the earnings, gains and losses attributable to such
Deferred Amounts as though invested in one or more of the Reference Investment
Funds within the categories described below, as specifically selected by the
Compensation Committee and identified at Annex I to the Plan:
     (1) Reference Money Market Fund. The reference investment shall be a mutual
fund or bank common trust fund which invests in various short-term U.S.
Government securities and/or similar instruments, including Treasury Bills,
certificates of deposit and other high quality instruments.
     (2) Reference Equity Index Fund. The reference investment shall be a mutual
fund or bank common trust fund which invests in common stocks of companies

13



--------------------------------------------------------------------------------



 



comprising the S&P 500 Index on a weighted basis substantially similar to the
weighting of the S&P 500 Index.
     (3) Reference Bond Fund. The reference investment shall be a mutual fund or
bank common trust fund which invests in a diversified portfolio of government
and high quality corporate bonds (generally A rated or higher) with average
maturities of up to 5 years.
     (4) Reference Balanced Fund. The reference investment shall be a mutual
fund or bank common trust fund which invests primarily in S&P 500 equities and
government and corporate bonds.
     (5) Reference Growth Fund. The reference investment shall be a mutual fund
which focuses on growth equities.
     (c) Changes in Reference Investment Funds Available. The Reference
Investment Funds available to Participants may be changed at any time and from
time to time by the Compensation Committee. The Committee will give timely
notice of any such change to each Participant. A Participant must change his or
her election before implementation of such change if such change eliminates the
availability of a Reference Investment Fund which was being used to measure
Equivalents to be credited (or charged) to any Account of such Participant.
     (d) Plan Investment Elections. Participants shall make their reference
investment elections using the following procedures:
     (1) Initial Election For Deferred Amounts. At the time any election to
defer Performance Compensation or Salary is made a Participant can elect to have
the Deferred Performance Amount or the Deferred Salary Amount, as the case may
be, accrue Equivalents related to one or more of the Reference Investment Funds
in five percent (5%) increments; provided, that the Participant must complete
his or her investment election no later than the deadline established by the
Committee.
     (2) Change in Investment Election. Effective for the close of any business
day, a Participant may change his or her investment election for all of his
existing Accounts in 5 percent increments. Such election will affect all
Deferred Amounts and the balance of all existing Accounts, but shall not affect
any Accounts thereafter established in respect of future deferrals. To effect a
change, the Participant must complete his investment election under guidelines
established by the Committee.
     (e) Allocation of Reinvestments of Reference Investment Fund Distributions.
All Equivalents (earnings, gains and losses net after expenses and taxes)
attributable to any Account as measured in respect of any Reference Investment
Funds will be deemed to include any distributions by such Reference Investment
Fund, which distributions shall be deemed to be reinvested in the same Reference
Investment Fund after deducting any expenses and taxes attributable to such
reinvestment.

14



--------------------------------------------------------------------------------



 



     (f) Special Election Rules. The Committee may permit (1) Participants to
elect to have their Accounts allocated among available Reference Investment
Funds in increments greater or lesser than 5 percent, (2) more options of
Reference Investment Funds, (3) other election filing dates, and/or (4) any
other variations as it considers proper, under regulations adopted by the
Committee and published to Participants.
     Section 6.5. Failure to Elect Reference Investments. Any portion of an
Account of a Participant with respect to which such Participant has not
indicated to the Committee a Reference Investment Fund (whether due to the
failure of the Participant to timely complete and file his or her election or
otherwise) shall be deemed to accrue Equivalents as though such portion of the
Account were invested in the Reference Money Market Fund, or in such other
investment or reference rate as the Compensation Committee may select.
     Section 6.6. Adjustments to Account Balances.
     (a) Regular Valuation Dates. As of each Valuation Date, the Company and the
Recordkeeper will determine the fair market value of each Account of each
Participant. On each Valuation Date, each Account will be adjusted to reflect
the following events in order since the preceding Valuation.
     (1) The increase or decrease in the amount of Equivalents (the pro rata
share of the net earnings, gains and losses, net of expenses and taxes of the
Reference Investment Fund or Funds in which the Account is deemed to be
invested);
     (2) Deferred Amounts in a new Account;
     (3) Distributions, if any, from the Account; and
     (4) Changes in Reference Investment Fund or Funds under Section 6.4(d)(2)
of the Plan.
     (b) Valuations Binding. In determining the value of each Account of each
Participant, the Committee will exercise its best judgment as to the value of
such Account. All determinations of value of Accounts shall be binding upon
Participants and their Beneficiaries.
     (c) Allocation Date. All allocations of Equivalents will be considered to
have been made as of the Valuation Date, regardless of when allocations are
actually made.
     (d) Statements of Account Balances. As soon as practicable after the end of
each Plan Year, the Committee will provide to each Participant, or his or her
Beneficiary, a statement showing with respect to each Account of such
Participant: (1) the balance of such Account on January 1 of such Plan Year,
(2) all Equivalents attributable to such Account during such Plan Year, (3) all
distributions from such Account during such Plan Year and (4) the balance of
such Account on December 31 of such Plan Year. During each Plan Year, the
Committee may provide

15



--------------------------------------------------------------------------------



 



statements quarterly setting forth the balance of each Account of a Participant
as at the end of a quarter and such other information in respect thereof as the
Committee shall deem appropriate. If a Participant has Accounts with more than
one Employer, the reports and records relating to such Accounts will be reported
to the Participant without indicating which Employer established the Account,
unless such Employer is bankrupt or insolvent.
     (e) Correction of Mistakes. In the event the Committee discovers that a
mistake has been made in an allocation to or distribution from any Account, or
any other mistake which affects an Account, it will correct the mistake as soon
as practicable. If an overpayment has been made, the Committee will seek cash
reimbursement. (i) For pre-2005 Benefits, if an underpayment has been made, the
amount of the underpayment will be paid pursuant to Article XIII unless the
Committee determines the amount to be minimal, in which case it will be paid as
a lump sum payment. (ii) For post-2004 Benefits, if an underpayment has been
made, the amount of underpayment will be made as soon as possible.
     Section 6.7. No Responsibility for Results of Reference Investment Funds.
The Company shall not, and the Participating Employers, the Board of Directors,
the Compensation Committee and the Committee shall not, have any responsibility
or liability in the event any Reference Investment Fund selected by any
Participant shall result in any reduction in any Deferred Amount or reduce from
one Valuation Date to the next Valuation Date the amount of such Participant’s
Deferred Compensation or fail to result in any increase of Deferred
Compensation.
ARTICLE VII
PAYMENT OF DEFERRED COMPENSATION
     Section 7.1. Distributions Events. Deferred Compensation under the Plan
shall be payable as follows:
     (a) Separation from service for Other than Retirement, Death or After
Becoming Disabled. In the event that a Participant’s Employment with the Company
or any Participating Employer shall be terminated by reason of voluntary
termination, layoff due to job elimination or job relocation, involuntary
termination for any reason or any other termination for any other reason other
than Retirement, Death or after becoming Disabled, the entire amount of his or
her Deferred Compensation shall be paid within sixty (60) days after such
termination of Employment; provided, however, that if a Participant immediately
upon termination becomes an employee of any Subsidiary of the Company, such
Participant shall not be deemed to have had a separation from service with the
Company until the Participant’s termination from the Subsidiary and all members
of the control group (as defined under Section 414 of the Code) of the Company
for the purpose of this Section 7.1, although such Participant shall no longer
be an Eligible Employee if such Subsidiary is not a Participating Employer.
     (The following is an additional provision applying only as a Post-2004
Provision to Post-2004 Benefits)

16



--------------------------------------------------------------------------------



 



     Further provided, that if the Participant is a Specified Employee upon
separation from service, then the entire amount of Deferred Compensation shall
be payable on the first business day that is more than six (6) months following
the separation from service.
     The phrase termination of employment, or words to a similar effect, shall
mean a separation from service within the meaning of Section 409A of the Code,
except that for purposes of establishing whether an employee has had a
separation from service, the employee will be deemed to have a separation from
service on the date of termination, if the employee after the date of
termination is not reasonably anticipated to provide a level of bona fide
services that exceeds 25% of the average level of bona fide services provided by
the employee in the immediately preceding 36 months (or the total period of
employment, if less than 36 months), within the meaning of Section 409A of tax
code.
     (b) Death of Participant. In the event of a Participant’s death (whether
before or after his or her Retirement or Disability), the entire amount of his
or her Deferred Compensation shall be paid to his or her Beneficiaries in a lump
sum within sixty (60) days after the date of such Participant’s death.
     (c) Separation from Service by Retirement or Becoming Disabled. In the
event a Participant shall separate from service after meeting the requirements
for Retirement or becoming Disabled, the distribution of his or her Deferred
Compensation shall be made in accordance with the election of such Participant
made in accordance with subsection (d) or subsection (e) of this Section 7.1,
(i) or, if no election has been made by such Participant, in accordance with
Section 7.2 of the Plan.
     (d) In accordance with Elections. If Deferred Compensation has not been
paid pursuant to subsections (a) or (b) above, then it shall be paid pursuant to
the time and form of the elections made pursuant to this subsection (d). A
Participant must, at the time he or she notifies the Committee of his or her
election to have all or a portion of his or her Deferrable Salary or Net
Performance Compensation in respect of any Plan Year payable as Deferred
Compensation under the Plan, specify the payment of such Deferred Compensation
only in the following forms thereof:
     (i) (only applies as a Pre-2005 Provision) In a lump sum on the 15th of
January following the second anniversary of the date such election of the
Deferred Salary Amount or Deferred Performance Amount was made;
          (Only applies as a Post-2004 Provision) In a lump sum on the 15th of
the January following the specified anniversary of the end of the Plan Year the
Deferred Compensation was earned where the Participant specifies an anniversary
of between 2 and 15 years at the time of election to defer; or
     (ii) In a lump sum on the fifteenth (15th) day of January of the year
following the year of such Participant’s Retirement or Disability (the following
clause only applies

17



--------------------------------------------------------------------------------



 



as a Post-2005 Provision with respect to Post-2005 Benefits) provided, however,
that if the Participant is a Specified Employee upon Retirement, the Lump Sum
shall be payable on the later of (1) the first business day that is more than
six (6) months following Retirement or (2) the fifteenth day of January of the
year following the year of such Participant’s Retirement; or
     (iii) (the following only applies as a Pre-2005 Provision) In annual
installments over a period of not less than five (5) or more than fifteen
(15) years, commencing in each case on the 15th day of January of the year
following the date of such Participant’s Retirement or Disability, each
installment to equal the aggregate amount of all Deferred Compensation of such
Participant then remaining in his or her Account or Accounts subject to such
election, determined as at the Valuation Date immediately prior to such
distribution date, divided by the number of installments then remaining to be
made (including the installment to be paid on such distribution date);
     (iv) (The following only applies as a Post-2004 Provision) In annual
installments over a period specified by the Participant at the time of the
deferral election of no less than 2 years and no more than fifteen (15) years,
commencing in each case on the 15th day of January of the year following the
date of such Participant’s Retirement or Disability provided, however, that if
the Participant is a Specified Employee upon Retirement the first installment
shall be payable at the later of (1) the first business day that is more than
six (6) months following Retirement, or (2) the fifteenth day of January of the
year following the date of such Participant’s Retirement, each installment to
equal the aggregate amount of all Deferred Compensation of such Participant then
remaining in his or her Account or Accounts subject to such election, determined
as at the Valuation Date immediately prior to such distribution date, divided by
the number of installments then remaining to be made (including the installment
to be paid on such distribution date); or
     (v) (The following only applies as a Post-2004 Provision) In annual
installments over a period specified by the Participant at the time of the
deferral election of no more than fifteen (15) years, commencing in each case on
the 15th day of January following the specified anniversary of the end of the
Plan Year the Deferred Compensation was earned where the Participant specifies
an anniversary of between 2 and 15 years at the time of election to defer, each
installment to equal the aggregate amount of all Deferred Compensation of such
Participant then remaining in his or her Account or Accounts subject to such
election, determined as at the Valuation Date immediately prior to such
distribution date, divided by the number of installments then remaining to be
made (including the installment to be paid on such distribution date).
     (e) (The following only applies as a Pre-2005 Provision) Extension of
Deferral Period. If the deferral period for any Deferred Amount specified by a
Participant in an effective Agreement (or in any subsequent election form
pursuant to this subsection (e)) is two years (as provided in

18



--------------------------------------------------------------------------------



 



clause (i) of subsection (d) of this Section 7.1), such Participant may extend
the deferral of such Deferred Amount at his or her election to any date
permitted by Section 7.1(d) if, and only if, such election is made at least
twelve (12) months prior to the expiration of the deferral period provided under
such Agreement (or subsequent election form) and in the calendar year prior to
the calendar year during which such Deferred Compensation would have been paid
but for this clause.
     Section 7.2. Elections of Deferral Period and Payment Forms. With respect
to any Deferred Amount of an active Employee, the period of deferral and form of
distribution will be determined in accordance with the elections in Section 7.1
except as otherwise determined under this Section 7.2 as follows:
     (a) Absence of Deferral Period Election. With respect to any Deferred
Amount of a Participant for which no effective election as to time of payment
has been filed with the Committee, such related Deferred Compensation will be
paid in a lump sum on the earlier of (a) the second (2nd) anniversary of (i) to
the extent such Deferred Compensation is a Deferred Performance Amount, the date
such Deferred Performance Amount would have been paid (but for such deferral
election) or (ii) to the extent such Deferred Compensation is a Deferred Salary
Amount, the fifteenth (15th) day of January of the year following the Plan Year
during which such Deferred Salary Amount would have been paid (but for such
deferral election), or (b) the fifteenth (15th) day of the year following the
year of such Participant’s Retirement or Disability, (The following clause is a
Post-2004 Provision applying only to Post-2004 Benefits) provided that if the
Participant retires while a Specified Employee, payment will be on the later of
(1) the first business day that is more than six (6) months following the date
of Retirement or (2) the fifteenth (15th) day of the year following the
Participant’s Retirement.
     (b) (The following only applies as a Pre-2005 Provision applying to
Pre-2005 Benefits) An employee may change an election made under 7.1(d) (ii) or
(iii) for his form of distribution if the election is at least 12 months before
Retirement. Such extension or change in the election will not be valid until the
12 months have expired. If a distribution would have otherwise been made under
this Article VII pursuant to the last election applicable to such Deferred
Compensation before the expiration of the 12 months, then the prior election
will control the time and form of distribution.
     (c) (The following only applies as a Pre-2005 Provision applying to
Pre-2005 Benefits) Notwithstanding the other provisions of this Section 7.2,
employees or retirees may elect to have any or all of their Deferred
Compensation paid out as soon as administratively possible in a lump sum payment
made at 90% of their Deferred Compensation payable under the other provisions of
this Section 7.2 provided that in the case of any elected officer of the
Company, such election is only valid if such election is approved by the
Compensation Committee in its sole discretion.
     Section 7.3. Minimum Balance. (The following only applies as a Pre-2005
Provision applying to Pre-2005 Benefits) Notwithstanding the foregoing, in the
event that a Participant’s Employment is terminated for any reason and the
aggregate undistributed amount of all of his or her Deferred Compensation is
$50,000 or less, as at the Valuation Date immediately prior to

19



--------------------------------------------------------------------------------



 



such termination of Employment, the entire amount of all of his or her Accounts
shall be paid in a lump sum within sixty (60) days after his or her termination
of Employment.
     (The following only applies as a Post-2004 Provision applying to Post-2004
Benefits). Notwithstanding the foregoing, and to the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, require a
mandatory lump sum payment of a Participant’s Deferred Compensation if the
undistributed amount does not exceed the applicable dollar limit under
Section 402(g)(1)(B) of the Code, provided that the payment liquidates the
Participant’s entire interest in the Plan (applying the Plan aggregation rules).
ARTICLE VIII
PAYMENTS FROM THE PLAN
     Section 8.1. Time, Amount and Form of Payment. Each payment of a
Participant’s Deferred Compensation to such Participant will be subject to the
following rules and any other rules adopted from time to time by the Committee
and uniformly applied:
     (a) Time and Form of Payment. The Committee will cause the Company (or
other Employer, as applicable) to pay, or cause to be paid, the Deferred
Compensation of a Participant to such Participant or his or her Beneficiaries at
the time or times and in the form (lump sum or installments) specified in
Article VII of the Plan and in the Agreement or other payment election form
submitted to the Committee in accordance with the terms of the Plan.
     (b) Amount of Payment. Each amount of Deferred Compensation to be paid to a
Participant will be determined as of the Valuation Date on or next preceding the
date such payment is due to such Participant.
     (c) Medium of Payment. Each Participant or his or her Beneficiaries will
receive all payments of such Participant’s Deferred Compensation in cash.
     Section 8.2. Acceleration of Payment Upon Change of Control. (a) Pre-2005
Provision applying to Pre-2005 Benefits only. In the event a Change of Control
occurs, the entire amount of Deferred Compensation of each Participant shall be
immediately paid to such Participant (or, if applicable, his or her
Beneficiaries) and no additional deferrals of Performance Compensation, Salary
or other cash compensation will be made under the Plan (notwithstanding any
outstanding election for such deferrals) and the Plan shall automatically
terminate effective as of the Change of Control Date.
     (b) Post-2004 Provision applying to Post-2004 Benefits only. In the event a
Participant incurs a separation from service within two years of the occurrence
of a Change of Control Event, the entire amount of Deferred Compensation of such
Participant shall be immediately paid to such Participant (or, if applicable,
his or her Beneficiaries), provided, that if the Participant is a Specified
Employee upon separation from service, then the entire amount of Deferred
Compensation shall be payable on the first business day that is more than six
(6) months following the separation from service, and no additional deferrals of
Performance

20



--------------------------------------------------------------------------------



 



Compensation, Salary or other cash compensation will be made under the Plan
(notwithstanding any outstanding election for such deferrals).
ARTICLE IX
SOURCE OF PAYMENTS
     Section 9.1. Payments from General Funds of Employers and Rabbi Trusts. All
payments of Deferred Compensation under and in accordance with the Plan shall be
paid in cash from the general funds of the applicable Employer and there shall
be no requirement that any special or separate trust, fund or account shall be
established in the name of any Participant or Beneficiary or other segregation
of assets made to assure such payments; provided, however, that each of the
Company and the Participating Employers intends to establish a Trust and may
establish a bookkeeping reserve to meet its obligations under the Plan. To the
extent that any Participant, Beneficiary or other person has a right to receive
payments of Deferred Compensation from the Company or a Participating Employer
under the Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Participating Employer.
     Section 9.2. The Trusts. (a) A Trust to be known as the Rabbi Trust for the
Deferred Compensation Plan for Executives of the Company (the “Company Trust”)
will be established pursuant to a Trust Agreement between the Company and the
Trustee and is intended to be maintained as a “grantor trust” under section 671
of the Code. The assets of the Company Trust will be held, invested and disposed
of by the Trustee in accordance with the terms of the Company Trust, for the
exclusive purpose of paying Deferred Compensation to Participants or their
Beneficiaries as and when due under the Plan. The assets of the Company Trust
shall at all times be subject to the claims of the Company’s general creditors
in the event of the Company’s insolvency or bankruptcy.
     (b) Each Participating Employer shall prior to permitting any Eligible
Employee to participate in the Plan, enter into and maintain a Trust for the
Deferred Compensation Plan for Executives of the Company for Participants who
are Employees of such Participating Employer (each an “Employer Trust”), which
shall be established pursuant to a Trust Agreement between such Participating
Employer and the Trustee and shall be intended to be maintained as a “grantor
trust” under 671 of the Code. The assets of each Employer Trust will be held,
invested and disposed of by the Trustee in accordance with the terms of the
Employer Trust for the exclusive purpose of paying Deferred Compensation to
Participants employed by such Participating Employer or their Beneficiaries as
and when due under the Plan. The assets of each Employer Trust shall at all
times be subject to the claims of the general creditors of the Participating
Employer that established such trust in the event of such Participating
Employer’s insolvency or bankruptcy.
     (c) The Company Trust and each Employer Trust (herein collectively referred
to as the “Trusts”) shall each contain substantially the same provisions and
have the same Trustee and

21



--------------------------------------------------------------------------------



 



shall, to the extent practicable, be administered and invested jointly, except
that the assets shall be separate and subject only to the general creditors of
the Employer which is the grantor of the applicable Trust.
     Section 9.3. Contributions and Expenses. To the extent permitted by
Section 409A of the Code, The Company and Participating Employers may, from time
to time, make contributions to their respective Trusts in accordance with the
applicable Trust Agreement and the Plan. Deferred Compensation payable under the
Plan and expenses chargeable to the Participants in accordance with the Plan are
intended first to be paid from the applicable Trusts. To the extent the funds in
such Trusts are not sufficient (or are not paid by the Trustee), all Deferred
Compensation shall be paid by the Company or the applicable Participating
Employer.
     Section 9.4. Trustee Duties. The powers, duties and responsibilities of the
Trustee shall be as set forth in the Trust Agreements and nothing contained in
the Plan, either expressly or by implication, shall impose any additional
powers, duties or responsibilities upon the Trustee. The Trustee shall make
investments in the Trusts as directed by the Committee, consistent with the
provisions of the Plan and the Trust Agreements. The Trustee may hold cash and
other liquid investments in such amounts as the Committee may deem appropriate.
     Section 9.5. Reversion of Trust Funds to Company or Participating Employer.
     (a) The Company shall have no beneficial interest in the Company Trust and
no part of the Company Trust shall revert or be repaid to the Company, except
the assets will be available to pay the general creditors of the Company in the
case of insolvency and as expressly provided in the Plan or the Trust Agreement
which establishes the Company Trust.
     (b) No Participating Employer shall have a beneficial interest in such
Employer’s Employer Trust and no part of such Employer Trust shall revert or be
repaid to such Participating Employer, except the assets will be available to
pay the general creditors of the Participating Employer in the case of
insolvency and as expressly provided in the Plan or the Trust Agreement which
establishes such Employer Trust.
ARTICLE X
DESIGNATION OF BENEFICIARIES
     Section 10.1. Designation Procedure. Each Participant may designate one
beneficiary or several beneficiaries (such beneficiary or beneficiaries of a
Participant herein referred to as the Participant’s “Beneficiaries”) to receive
any balance, or portion thereof, of his or her Accounts which may be payable
under the Plan upon his or her death. To be effective, each designation must be
in writing on a form provided by the Committee and must be signed by the
Participant and filed with the Committee prior to the Participant’s death. Each
Participant may name one or more primary Beneficiaries and one or more
contingent Beneficiaries; provided that if a Participant names more than one
Beneficiary, the Participant shall designate the percentage payable to each. A
Participant may from time to time revoke or change his or her Beneficiaries

22



--------------------------------------------------------------------------------



 



designation without the consent of any Beneficiary by filing a new designation
with the Committee, and each change will revoke all prior designations of
Beneficiaries. The last such designation of Beneficiaries received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt.
     (b) Absence of Designation. If no designation of Beneficiaries is in effect
at the time of a Participant’s death, if no designated Beneficiary survives the
Participant, or if the Participant’s designation of Beneficiaries conflicts with
law, then the Participant’s estate shall be the Beneficiary entitled to receive
all Deferred Compensation then unpaid. The Committee may direct the Company or
any Participating Employer to retain such unpaid Deferred Compensation without
liability for any interest thereon or other earnings or gains thereon, until the
rights thereto are determined, or the Committee may direct the Company or
Participating Subsidiary to pay such unpaid Deferred Compensation into any court
of appropriate jurisdiction, and such payment shall completely discharge all
liability of the Company and, if applicable, any Participating Employer for
unpaid Deferred Compensation.
     (c) Payment to Minor or Incompetent Beneficiaries. In the event a deceased
Participant’s Beneficiary is a minor, is legally incompetent, or cannot be
located after reasonable effort, the Committee will make payment to the
court-appointed guardian or representative of such Beneficiary, or to a trust
established for the benefit of such Beneficiary, as applicable.
     (d) Judicial Determination. In the event the Committee for any reason
considers it improper to direct any payment as specified in this Section 10.1,
it may have a court of competent jurisdiction determine to whom payments should
be made, in which event all expenses incurred in obtaining such determination
may be deducted from the unpaid Deferred Compensation or charged to the payee.
Any such payment shall constitute a complete discharge of all liability of the
Employers to such Participant under the Plan.
     Section 10.2. Payment to Participant’s Representative. If a Participant is
incompetent to handle his or her affairs as of any date designated by such
Participant as a date on which a payment of all or a portion of such
Participant’s Deferred Compensation is to be made, the Committee will make any
payments due to such Participant to his or her court-appointed personal
representative or, if none is appointed, the Committee may in its discretion
make payments to his or her spouse, a child, a parent, or a brother or sister,
or any other person deemed by the Committee to have incurred expenses for the
care or maintenance of such Participant, in such manner and proportions as the
Committee may determine; provided that the Committee may request a court of
competent jurisdiction to determine the payee, in which event, to the extent
permitted by Section 409A of the code, all expenses incurred in obtaining the
determination may be deducted from the unpaid Deferred Compensation or charged
to the payee. Any such payment shall constitute a complete discharge of all
liability of the Employers to such Participant under the Plan.

23



--------------------------------------------------------------------------------



 



     Section 10.3. Unclaimed Benefits. In the event the Committee cannot locate,
with reasonable effort, any person entitled to receive a Participant’s unpaid
balance of Deferred Compensation the obligation of the Employer to make any
payment of such Participant’s Deferred Compensation will be canceled on the
fifth anniversary after the first day on which a payment of such Deferred
Compensation was due to be paid, but will be reinstated within sixty (60) days
after the Participant or a Beneficiary is located.
ARTICLE XI
ADMINISTRATION OF PLAN
     Section 11.1. Administration. The Plan shall be administered by the
Committee, as appointed by the Compensation Committee (and which may be the
Compensation Committee). Determinations by the Committee as to any questions
arising under the Plan shall be final, conclusive and binding upon all persons
including Participants, Beneficiaries, the Company and Participating Employers.
A member of the Committee who is also a Participant must abstain from voting on
any matter relating to his or her participation in the Plan or to his or her
Deferred Compensation.
     Section 11.2. Allocation of Fiduciary Responsibilities: Composition and
Powers of Committee. The fiduciaries will have the powers and duties described
below, and may delegate their duties to the extent permitted under ERISA;
     (a) Company. The Company, through the Compensation Committee, will be
responsible for appointing and removing Committee members, approving the
adoption of the Plan by each new Participating Employer and designating Eligible
Employees.
     (b) The Committee.
     (1) Appointment and Termination of Office. The Committee will consist of
not less than three (3) or more than five (5) individuals who will be appointed
by and serve at the pleasure of the Compensation Committee. The Compensation
Committee will have the right to remove any member of the Committee at any time.
A member of the Committee may resign at any time by written resignation to the
Committee and the Compensation Committee. The Compensation Committee will
appoint a successor to fill any vacancy in the Committee’s membership.
     (2) Organization of Committee. The Committee will elect a Chairman from
among its members, and will appoint a Secretary who may or may not be a
Committee member. The Committee may appoint or retain such agents (including
legal counsel and accountants) who may or may not be Committee members, as it
considers necessary for the effective performance of its duties in administering
the Plan, and may delegate to such agents such ministerial powers and duties as
it considers expedient or appropriate. The Committee may fix the compensation of
the agents within the limits set by the

24



--------------------------------------------------------------------------------



 



Compensation Committee. Committee members who are employed by the Company or a
Participating Employer shall serve as such without additional compensation.
     (3) Committee Meetings. The Committee will hold meetings at least annually.
A majority of the members then in office will constitute a quorum. All actions
of the Committee may be taken with or without a meeting. Each action of the
Committee taken at a meeting shall be taken on a majority vote of all members of
the Committee then in office. Any action taken without a meeting shall be in
writing and signed by a majority of the members of the Committee then in office.
The Committee may establish such other rules and procedures for taking action
with or without a meeting as it shall deem appropriate.
     (4) Powers of the Committee. The Committee will have primary responsibility
for administering the Plan, and all powers necessary to enable it to properly
perform its duties, including but not limited to the following powers and
duties:
     (A) Rules. The Committee may adopt rules, regulations and procedures as it
deems necessary for the performance of its duties under the Plan, except to the
extent that such rules, regulations and procedures conflict with the express
provisions of the Plan or written policies or directives of the Compensation
Committee.
     (B) Interpretation. The Committee will have the power to interpret the Plan
and to decide all questions arising under the Plan; provided, however, that the
Compensation Committee shall also have the power and authority to interpret the
Plan and interpretations, rules and regulations adopted by the Compensation
Committee shall control.
     (C) Individual Accounts. The Committee, or the Recordkeeper acting for it,
will maintain individual Accounts for each Participant and will allocate
Equivalents in respect of Deferred Amounts to the proper Accounts.
     (D) Participant Data. The Committee will request from the Company and the
Participating Employers complete information regarding the Deferred Amounts of
each Participant and such other information as it considers necessary from time
to time, and will treat Employer records as conclusive with respect to such
information.
     (E) Payments. The Committee will direct the payment of Account balances
from the Trust (or from the Company or the Participating Employer, as the case
may be), and will specify the Participant (or Beneficiary or Beneficiaries) to
be paid and the amount, the time and the conditions, if any, of each payment.
     (F) Disclosure. The Committee will prepare and distribute, or cause to be
prepared and distributed, to the Participants copies of the Plan, notices and
other

25



--------------------------------------------------------------------------------



 



information about the Plan in such manner as it deems appropriate and in
compliance with applicable law.
     (G) Agreements and Other Forms. The Committee will provide forms of
Agreements for use by Eligible Employees to elect to participate in the Plan and
other forms for use by Participants in respect of their participation in the
Plan.
     (H) Financial Information. The Committee will periodically prepare, or
cause to be prepared, reports of the Plan’s operation and will submit a copy of
each report to the Compensation Committee and cause a copy to be maintained in
the office of the Secretary of the Company and each Participating Employer.
     (I) Reporting and Tax Returns. The Committee will cause to be filed all
reports and tax returns required under ERISA and the Code.
     Section 11.3. Indemnification. The Company and each of the Participating
Employers will indemnify and hold harmless the Committee and each member, and
each person to whom the Committee has delegated responsibility under this
Article XI (each an “Other Person”), from and against any and all losses, costs,
liabilities or expenses that may be imposed upon or incurred by them in
connection with or resulting from any claim, action, suit, or proceeding to
which any member of the Committee or such Other Person is or may be a party or
may be involved by reason of any action taken or failure to act under the Plan,
or for any other reason, and from and against any and all amounts paid by the
members of the Committee (or any of them) or such Other Person or Persons in
settlement (if with the Company’s approval) of, or paid by them in satisfaction
of a judgment in, any such action, suit or proceeding and from and against any
other joint or several liability for their acts and omissions and for the acts
and omissions of their duly appointed agents in the administration of the Plan,
except for their own willful breach of fiduciary duty or willful misconduct.
     Section 11.4. Claims Procedures. (a) Application for Payment of Deferred
Compensation. The Committee will, if possible, furnish to each Participant
timely information concerning distributions of Deferred Compensation due under
the Plan to such Participant at least one year prior to the anticipated date of
such distribution. The Committee may request any Participant, Beneficiary or
other person claiming the right to receive payments of Deferred Compensation
under the Plan to submit a written application, together with such information
as the Committee considers necessary to process the claim. (The following is a
Post-2004 Provision only) In any event, the Committee will pay by the end of the
year any amount that is payable in such year pursuant to the terms of the Plan
and any effective elections that have been made.
     (b) Action on Application. Within ninety (90) days after receipt of an
application and all necessary information, the Committee will furnish the
claimant a written notice of its decision. If the Committee denies the claim in
whole or in part, the notice will set forth (1) specific reason for the denial,
with specific reference to Plan provisions upon which the denial is based; (2) a
description of any additional information or material necessary to process the
application with an

26



--------------------------------------------------------------------------------



 



explanation why such material or information is necessary; and (3) an
explanation of the claim review procedure under the Plan.
     (c) Claim Review. Any Participant, Beneficiary or other claimant who does
not agree with the decision rendered on the application may request that the
Committee review the decision. Each request for review must be made in a writing
addressed to and filed with the Committee within sixty (60) days after the
claimant receives the decision, or if the application has neither been approved
nor denied within the 90-day period specified in subsection (b), then the
request must be made within 60 days after expiration of the 90-day period.
Concurrently with filing the request for review the claimant may submit in
writing to the Committee a statement of the issues raised by his appeal and
supporting arguments and comments. Where the Committee believes that the issues
raised by the claimant’s appeal may be more efficiently or fairly processed by
taking testimony of the claimant or others, it will set the matter for oral
hearing and give the claimant reasonable notice of the time and place. The
Committee will proceed promptly to resolve all issues raised by the claimant’s
appeal and will render a written decision on the merits within 60 days following
the claimant’s request for review. Any determination by the Committee after
completion of the review process set forth herein shall be binding upon the
Company and the claimant.
ARTICLE XII
AMENDMENT AND TERMINATION
     Section 12.1. Amendment of the Plan. The Plan may be amended, modified or
suspended by the Company pursuant to action taken by the Board or by the
Compensation Committee; provided, however, that no such action shall have the
effect of reducing or eliminating any Account balance as at the effective date
of any such amendment, modification or suspension or otherwise impairing or
adversely affecting the rights of any Participant or Beneficiary to payment of
Deferred Compensation under the Plan which had accrued prior to the date of such
action. In the event of any amendment to, or modification or suspension of, the
Plan, the Company will promptly notify each Participant of such amendment,
modification or suspension of the Plan. Any such amendment shall be made by, and
any such modification or suspension shall be evidenced by, written instrument
executed by the Company.
     Section 12.2. Termination of the Plan. Although the Company expects the
Plan to be continued indefinitely, the Company reserves the absolute right to
terminate the Plan at any time by action taken by the Board or the Compensation
Committee in accordance with this Section. Subsections (a), (b) and (c) apply
after December 31, 2004.
          1. Notwithstanding the foregoing, no termination or amendment of this
Plan may accelerate payment of Post-2004 Benefits to any Participant except
under the following conditions subject to the mandatory six-month delay for
Specified Employees:
          (1) The Company may terminate and liquidate the Plan within 12 months
of a

27



--------------------------------------------------------------------------------



 



corporate dissolution taxed under section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier the taxable year in which the
amount is actually or constructively received): (a) the calendar year in which
the Plan termination and liquidation occurs; (b) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(c) the first calendar year in which the payment is administratively
practicable.
     (2) The Company may terminate and liquidate the Plan pursuant to
irrevocable action taken by the Board of Directors within the 30 days preceding
or the 12 months following a change in control event (as defined in Treasury
Regulation §1.409A-3(i)(5)), provided that this paragraph will only apply to a
payment under a plan if all agreements, methods, programs, and other
arrangements sponsored by the Company immediately after the time of the change
in control event with respect to which deferrals of compensation are treated as
having been deferred under a single plan under Treasury Regulation
§1.409A-1(c)(2) are terminated and liquidated with respect to each Participant
that experienced the change in control event, so that under the terms of the
termination and liquidation all such participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs and other arrangements within 12 months of the date the Company
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements.
     (3) The Company may terminate and liquidate the Plan, provided that (a) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company; (b) the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated with any terminated

28



--------------------------------------------------------------------------------



 



and liquidated agreements, methods, programs, and other arrangements under
Treasury Regulation §1.409-1(c) if any Participant had deferrals of compensation
under all of the agreements, methods, programs, and other arrangements that are
terminated and liquidated; (c) no payments in liquidation of the Plan are made
within 12 months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan other than payments that would be
payable under the terms of the Plan if the action to terminate and liquidate the
Plan had not occurred; (d) all payments are made within 24 months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan; and (e) the Company does not adopt a new plan that would be aggregated
with any terminated and liquidated plan under Treasury Regulation §1.409A-1(c)
if the same service provider participated in both plans, at any time within
three years following the date the service recipient takes all necessary action
to irrevocably terminate and liquidate the Plan.
ARTICLE XIII
MISCELLANEOUS PROVISIONS
     Section 13.1. No Assignment. The right of any Participant or any of his or
her Beneficiaries to receive Deferred Compensation under the Plan shall not be
assigned, anticipated, transferred, pledged or encumbered, either voluntarily or
by operation of law, nor shall any amount of a Participant’s Deferred
Compensation be subject to the claim or legal process of any creditor of such
Participant, or subject to seizure for payment of any debts or judgments, except
as provided in Article X of the Plan with respect to designation of
Beneficiaries and except as may otherwise be required by law. If any Participant
shall, or shall attempt to, assign, transfer, pledge or encumber any amount
payable under the Plan, or if by reason of such Participant’s bankruptcy or
other event happening at any time any such payment would be made subject to his
or her debts or liabilities or would otherwise devolve upon anyone else and not
be enjoyed by him or her or his or her Beneficiary, the Compensation Committee
may, in its sole discretion, terminate such Participant’s right to any such
payment of Deferred Compensation and, to the extent permitted by Section 409A of
the Code, direct that the same be held and applied to or for the benefit of such
Participant or his or her spouse, children or other dependents, or any of them,
in such manner as the Compensation Committee may deem appropriate.

29



--------------------------------------------------------------------------------



 



     Section 13.2. Adoption of and Withdrawal from Plan by a Participating
Employer.
     (a) Any domestic wholly-owned subsidiary of the Company which at the time
is not a Participating Employer, may, with the consent of the Committee, adopt
the Plan and become a Participating Employer by causing an appropriate written
instrument evidencing such adoption to be executed pursuant to the authority of
its board of directors and filed with the Company and by executing a Trust
Agreement in form and substance satisfactory to the Committee.
     (b) Any Participating Employer may, by action of its board of directors,
withdraw from the Plan, such withdrawal to be effective upon notice in writing
to the Committee, and shall thereupon cease to be an Employer with respect to
future contributions by its Employees to the Plan. A Participating Employer
shall be entitled to terminate the Plan with respect to its participation, if
the Participating Employer meets the requirements of Section 12.2 when the
Participating Employer is substituted for the Company.
     Section 13.3. Information Required. Each Participant shall provide the
Committee with such pertinent information concerning himself or herself and his
or her Beneficiaries relating to Plan participation by the Participant as the
Committee may specify, and no Participant or Beneficiary or other person shall
have any rights in or be entitled to any payments of Deferred Compensation under
the Plan unless such information is provided to the Committee.
     Section 13.4. Elections by Eligible Employees. Any elections, designations,
requests, notices, instructions and other communications from an Eligible
Employee, Participant, Beneficiary or other person to the Committee required or
permitted under the Plan shall be in such form as is prescribed from time to
time by the Committee, shall be delivered as specified by the Committee and
shall be deemed to have been given and delivered only upon actual receipt
thereof by the Committee.
     Section 13.5. Notices by Committee or any Employer. All notices,
statements, reports and other communications from the Committee or any Employer
to any Eligible Employee, Participant, Beneficiary or other person required or
permitted under the Plan shall be deemed to have been duly given when delivered
to such Eligible Employee, Participant, Beneficiary or other person.
     Section 13.6. No Employment Contract or Commitment. The Plan is not, and
shall not be deemed to constitute, a contract of employment between the Company,
or any other Employer or other Subsidiary or Affiliate of the Company, and a
Participant. Neither the Plan nor any action taken hereunder by the Company or
any Participating Employer shall constitute a commitment or agreement to
continue the Employment of any Participant or shall be held or construed to
confer on a Participant any right to continued Employment with the Company or
any Participating Employer or any other Subsidiary or Affiliate of the Company,
or as a commitment to continue the rate of compensation of any Participant, or
as affecting the right of the Company or any Participating Employer to terminate
the Employment of any Participant, Eligible Employee or any other employee at
any time, with or without cause.

30



--------------------------------------------------------------------------------



 



     Section 13.7. Severability. In the event any provision of the Plan shall be
held invalid or illegal for any reason, any illegality or invalidity shall not
affect the remaining parts of the Plan and the Plan shall be construed and
enforced as if the illegal or invalid provision had been omitted, and the
Company shall have the privilege and opportunity to correct and remedy questions
of illegality or invalidity by amendment as provided in the Plan.
     Section 13.8. Effect of IRS Determination. For Pre-2005 Benefits, if any
Deferred Amount is found in a “determination” (within the meaning of Section
1313(a) of the Code) to have been includible in gross income by a Participant
prior to the payment thereof as provided under the Plan, such Deferred Amount
(as adjusted by Equivalents to the applicable Valuation Date) shall be
immediately paid to such Participant notwithstanding such Participant’s election
or any other provision of the Plan.
     Section 13.9. Taxes and Withholding. All payments of Deferred Compensation
in accordance with the Plan shall be subject to such withholding for taxes and
deductions for payroll and other taxes (federal, state or local) as may be due
thereon and the determination by the Committee as to the amounts withheld from
such payments shall be binding upon each Participant and his or her
Beneficiaries.
     Section 13.10. No Rights to Assets Created. The obligations of the Company
or any Participating Employer to make payments of Deferred Compensation under
the Plan shall constitute a liability of the Company or a Participating
Employer, as the case may be, to the Participant and his or her Beneficiaries.
Such payments of Deferred Compensation shall be made from the general funds of
the Company or the Participating Employer, as the case may be, or from the
Trusts. Neither the Company nor any Participating Employer shall be required to
establish or maintain the Trusts or any special or separate fund or trust or
otherwise to segregate assets to assure that such payments shall be made, and
neither a Participant nor his or her Beneficiaries shall have any interest in
any particular asset of the Company or any Participating Employer or in the
Trusts or any other trust by reason of the Company’s (or a Participating
Employer’s) obligations hereunder. Nothing contained in the Plan shall create or
be construed as creating a trust of any kind or any other fiduciary relationship
between the Company or any Participating Employer and a Participant or his or
her Beneficiaries.
     Section 13.11. Precedent. Except as otherwise specifically provided, no
action taken in accordance with the Plan by the Employers or the Committee shall
be construed or relied upon as a precedent for similar action under similar
circumstances.
     Section 13.12. No Guarantees. No employer guarantees that any Reference
Investment Fund will not result in a reduction of, or loss to, any Deferred
Amount or Deferred Compensation or any Account. Neither the Company, nor any
Participating Employer nor the Trustee guarantees the amount or payment of any
Deferred Compensation or other amount payable to any Participant under the Plan.
     Section 13.13. Expenses. The expenses of administration of the Plan,
including the payment of the fees of the Trustee and the Recordkeeper, shall be
paid by the Company.

31



--------------------------------------------------------------------------------



 



     Section 13.14. Claims of Other Persons. The provisions of the Plan shall in
no event be construed as giving any person, firm or corporation any legal or
equitable right as against the Company or any Participating Employer or their
respective officers, directors or employees, except as expressly provided for in
the Plan.
     Section 13.15. Captions. The captions preceding the Articles, Sections and
subsections hereof have been inserted solely as a matter of convenience and in
no way define or limit the scope or intent of any provisions thereof.
     Section 13.16. Validity of the Plan. The validity of the Plan shall be
determined, and the Plan shall be governed by and construed and interpreted, in
accordance with the laws of the State of Ohio.
     Section 13.17. Plan Binding on Parties. The Plan shall be binding upon the
Employees, all Participants and Beneficiaries, and, as the case may be, the
heirs, executors, administrators, successors and assigns of each of them.
Obligations incurred by the Company or any Participating Employer shall be
binding upon the Company or such Participating Employer, as the case may be, and
shall inure to the benefit of the Participants or their Beneficiaries.
     Section 13.18 Compliance with Section 409A of the Code. (a) It is intended
that the Plan comply with the provisions of Section 409A of the Code, so as to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year that is prior to the taxable year or years in which such amounts
would otherwise actually be paid or made available to Participants or
Beneficiaries. This Plan shall be construed, administered, and governed in a
manner that affects such intent, and the Committee shall not take any action
that would be inconsistent with such intent.
     (b) Although the Committee shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, the other members of the Affiliated Group, the Board, nor
the Committee (nor its designee) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.
     (c) Any reference in this Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance
promulgated with respect to such Section 409A by the U.S. Department of Treasury
or the Internal Revenue Service. For purposes of the Plan, the phrase “permitted
by Section 409A of the Code,” or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred or payable under the Plan to be includible in the
gross income of a Participant or Beneficiary under Section 409(A)(a)(1) of the
Code.
* * *

32



--------------------------------------------------------------------------------



 



     Executed at Akron, Ohio, this 22nd day of December, 2008.

                The Goodyear Tire & Rubber Company
      By:    /s/ Joseph B. Ruocco       Joseph B. Ruocco        Senior Vice
President, Human Resources     

ATTEST:
/s/ Bertram Bell                                               
Bertram Bell
Assistant Secretary

33



--------------------------------------------------------------------------------



 



ANNEX I
TO
THE GOODYEAR TIRE & RUBBER COMPANY
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
The Reference Investment Funds are as follows:

1.   Money Market Fund. The Benchmark Fixed Income — Government Select
Portfolio.   2.   Bond Fund. The Benchmark Short-Intermediate Bond Portfolio.  
3.   Equity Index Fund. The Benchmark Equity Index Portfolio.   4.   Balanced
Fund. The Benchmark Balance Portfolio.   5.   Growth Fund. The Twentieth Century
Ultra Investment Fund.

34